TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00201-CR


Juan Jose Torres, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 53,926, HONORABLE RICK MORRIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Juan Jose Torres seeks to appeal from a judgment of conviction for burglary of a
habitation.  The trial court has certified that Torres waived the right of appeal.  See Tex. R. App. P.
25.2(a)(2); see also Monreal v. State, No. 2289-01, slip op. at 13, 2003 Tex. Crim. App. LEXIS 57,
at *20-21 (Tex. Crim. App. Mar. 12, 2003).  The record also shows that this is a plea bargain case
within the meaning of rule 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).


  
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Kidd and Patterson
Dismissed
Filed:   May 8, 2003
Do Not Publish